department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ---------------------------------------------------- telephone number ------------------ refer reply to cc psi plr-147375-13 date date internal_revenue_service number release date index number ------------------------------ ---------------------------------------- -------------------------- ------------------------- legend trust ------------------------------ ---------------------- decedent ------------------------------- date date date ---------------- --------------------------- -------------------------- a b c d ---------- ------------- ------------- ------------- charity1 -------------------------------------------------------- charity2 ------------------------------------------ state ------------ dear ------------ plr-147375-13 this letter responds to a letter dated date and subsequent correspondence submitted on behalf of trust by its authorized representative requesting a ruling under sec_691 and sec_642 of the internal_revenue_code facts the information submitted states that decedent created trust on date1 and died on date2 decedent owned an individual_retirement_account ira at the time of his death of which the designated_beneficiary was trust trust provides for the distribution of decedent’s estate including the payment of pecuniary bequests of dollar_figurea and dollar_figureb to charity1 and charity2 respectively at the time of decedent’s death trust’s assets totaled dollar_figurec dollar_figured of which was in the ira the pecuniary bequests to charity1 and charity2 exceeded the amount of trust’s non-ira assets on date3 a court order in state reformed trust the purpose of the reformation was to ensure that trust’s distribution of ira assets to charity1 and charity2 would be treated as direct bequests to the charities rather than as income in respect to trust of a decedent under sec_691 alternatively the purpose of the reformation was to qualify the trust for a charitable deduction under sec_642 trust requests the following rulings that the payment of pecuniary bequests to charity1 and charity2 from ira assets will not cause trust to recognize income_in_respect_of_a_decedent ird under sec_691 that if trust does recognize ird on the payments it can claim a deduction under sec_642 and that the internal_revenue_service will respect trust’s reformation law sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b of part i of subchapter_j of chapter there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 plr-147375-13 sec_1_642_c_-1 provides that any part of the gross_income of a_trust which pursuant to the terms of the governing instrument is paid during a taxable_year for a charitable purpose shall be allowed as a deduction to the trust sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_1_691_a_-1 provides that the term income_in_respect_of_a_decedent ird refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent's taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_1_691_a_-4 provides that in general the transferor must include in his gross_income for the taxable_period in which the transfer occurs the amount of the consideration if any received for the right or the fair_market_value of the right at the time of the transfer whichever is greater sec_1_691_a_-4 provides that if the estate of a decedent or any person transmits the right to ird to another who would be required by sec_691 to include such income plr-147375-13 when received in his gross_income only the transferee will include such income when received in his gross_income sec_1_691_a_-4 provides that if a right to ird is transferred by an estate to a specific or residuary legatee only the specific or residuary legatee must include such income in gross_income when received revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any nondeductible_contributions is ird under sec_691 that is includable in the gross_income of the beneficiary for the taxable_year the distribution is received 114_f2d_217 2d cir holds that if a_trust or estate satisfies a pecuniary legacy with property the payment is treated as a sale_or_exchange of the property in 387_us_456 the supreme court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in crown income charitable fund v commissioner 8_f3d_571 7th cir aff'g98 t c the seventh circuit addressed the issue of commutation the trust at issue in crown income charitable fund contained a provision permitting the trustees to commute the charitable interest only if as a matter of law it was clear that doing so would not adversely affect the maximum charitable deduction otherwise available the trustees of the crown income charitable fund distributed trust assets in excess of the annuity amount to the charitable_beneficiary over a number of years and deducted under sec_642 the full amount distributed to the charitable beneficiaries both the seventh circuit and the tax_court held that the excess distributions were not deductible under sec_642 because those instruments were not made pursuant to the terms of the governing instrument in 465_f3d_525 2nd cir a deceased husband’s will created a marital_deduction_trust which granted the husband’s surviving wife a general testamentary_power_of_appointment when the wife died she exercised her power in favor of her estate the residue of which passed to charitable organizations the trustee of the marital_deduction_trust distributed dollar_figure million to the wife’s estate and claimed a plr-147375-13 charitable_contribution_deduction under sec_642 because the dollar_figure million distribution passed entirely to the charitable beneficiaries under the wife’s will the second circuit in brownstone held that the distribution to the charities was made pursuant to the wife’s power_of_appointment and not pursuant to the governing instrument the deceased husband’s will the second circuit interpreted the definition of governing instrument narrowly stating that an instrument subject_to the creating instrument the wife’s will could not combine with the creating instrument the husband’s will and qualify as the governing instrument the sole governing instrument in brownstone is the husband’s original will therefore the marital_deduction_trust is not entitled to a deduction under sec_642 since the distribution was made pursuant to the wife’s will revrul_59_15 1959_1_cb_164 citing 159_fsupp_34 conn held that a settlement agreement arising from a will_contest qualifies as a governing instrument for purposes of sec_642 analysis and conclusion in reforming the trust instrument in this case the state court did not resolve a conflict with respect to trust the original trust instrument entitled charity1 and charity2 to dollar_figurea and dollar_figureb respectively of trust property the purpose of the court order was to obtain the tax benefits that would ensue if trust’s transfers to charity1 and charity2 were treated as direct bequests of the ird amounts to the charities under sec_691 or considered to be made out of the trust’s gross_income pursuant to the terms of the governing instrument under sec_642 neither revrul_59_15 nor emanuelson hold that a modification to a governing instrument will be construed to be the governing instrument in situations where the modification does not stem from a conflict additionally both crown income charitable fund and brownstone have a narrow interpretation of what qualifies as pursuant to a governing instrument accordingly based solely on the facts and representations submitted we conclude the following because trust will use ira assets to satisfy its pecuniary legacies trust must treat the payments as sales or exchanges therefore under sec_691 the payments are transfers of the rights to receive the ird and trust must include in its gross_income the value of the portion of the ira which is ird to the extent the ira was used to satisfy the pecuniary legacies plr-147375-13 the terms of trust do not direct or require that the trustee pay the pecuniary legacies from trust’s gross_income accordingly the transfer of a portion of the ira in satisfaction of the pecuniary legacies does not entitle trust to a deduction under sec_642 and because the purpose of the court order reforming trust was to obtain tax benefits rather than resolve a conflict the internal_revenue_service will not respect trust’s reformation except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the transactions described above under any of the provisions of the code or regulations this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
